       Case 4:21-cv-00913-YGR Document 21 Filed 03/16/21 Page 1 of 7


 1   BRYAN A. MERRYMAN (SBN 134357)
     bmerryman@whitecase.com
 2   CATHERINE S. SIMONSEN (SBN 307325)
     catherine.simonsen@whitecase.com
 3   WHITE & CASE LLP
     555 South Flower Street, Suite 2700
 4   Los Angeles, CA 90071-2433
     Telephone: (213) 620-7700
 5   Facsimile: (213) 452-2329
 6   Attorneys for Defendant
     GERBER PRODUCTS COMPANY in AG, et
 7   al. v. Plum, PBC, et al., No. 3:21-cv-01600-
     JD (N.D. Cal.)
 8

 9                                  UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11                                       OAKLAND DIVISION

12
     Ludmila Gulkarov, Janine Torrence, Kelly       Case No. 4:21-cv-00913-YGR
13   McKeon, and Josh Crawford, Individually
     and on Behalf of All Others Similarly          GERBER PRODUCTS COMPANY’S
14   Situated,                                      OPPOSITION TO ADMINISTRATIVE
                                                    MOTION TO CONSIDER WHETHER
15                    Plaintiffs,                   CASES SHOULD BE RELATED (CIV.
                                                    L.R. 3-12 AND 7-11)
16          v.
                                                    Hon. Yvonne Gonzalez Rogers
17   Plum, PBC, and Plum, Inc., Delaware
     corporations,
18
                      Defendants.
19

20

21

22

23

24

25

26

27

28


                                                     OPPOSITION TO ADMINISTRATIVE MOTION; 4:21-cv-00913-YRG
          Case 4:21-cv-00913-YGR Document 21 Filed 03/16/21 Page 2 of 7


 1            INTRODUCTION

 2            The AG action1 is vastly different from the consolidated Gulkarov/McKeon action, and the

 3   Court should not relate them. The AG action is a non-class, personal injury action filed against

 4   six different defendants (only one of which is Plum). The Gulkarov/McKeon action is a

 5   consumer fraud class action filed against two Plum entities. These cases involve different factual

 6   allegations and claims, and will require very different discovery and evidence in support and

 7   defense of the claims. The personal injury claims in the AG action implicate individualized and

 8   technical questions of alleged physical injury and causation, while the misrepresentation/omission

 9   claims in the Gulkarov/McKeon action involve allegations of economic injury stemming from the

10   purchase of products with allegedly deceptive labels. The only similarity between the two actions

11   is that both involve allegations of the presence of heavy metals in baby foods. That is not enough

12   to deem these cases “related” under Civil Local Rule 3-12. Because no judicial efficiencies

13   would result from relating the AG action with the Gulkarov/McKeon action—in fact the opposite

14   is likely true—the Court should deny the administrative motion.

15            FACTUAL BACKGROUND

16            On February 5, 2021, plaintiff Ludmila Gulkarov filed a class action complaint against

17   Plum, PBC. Ludmila Gulkarov, et al. v. Plum, PBC, Case No. 4:21-cv-00913-YGR (“Gulkarov

18   Action”). On March 15, 2021, plaintiff Kelly McKeon filed a class action complaint against

19   Plum, PBC, and Plum, Inc., d/b/a Plum Organics. Kelly McKeon, et al. v. Plum, PBC, et al., Case

20   No. 4:21-cv-01113-YGR (“McKeon Action”). On March 4, 2021, the Court related the Gulkarov

21   and McKeon Actions. ECF No. 13. On March 5, 2021, plaintiffs AG, HG, and XG filed a

22   personal injury complaint against Plum, PBC, Hain Celestial Group, Inc., Gerber Products

23   Company, Nurture Inc., Beech-Nut Nutrition Company, and Sprout Foods Inc. AG, et al. v.

24   Plum, PBC, et al., Case No. 3:21-cv-01600-JD (“AG Action”). On March 11, 2021, plaintiffs in

25   the Gulkarov and McKeon actions filed a consolidated complaint (the “Gulkarov/McKeon

26   Action”). ECF No. 15. On March 12, 2021, the AG plaintiffs filed an administrative motion to

27

28   1
         Each of the actions is defined in the Factual Background section below.
                                                      -1-
                                                        OPPOSITION TO ADMINISTRATIVE MOTION; 4:21-cv-00913-YRG
       Case 4:21-cv-00913-YGR Document 21 Filed 03/16/21 Page 3 of 7


 1   consider whether the AG Action should be related with the Gulkarov/McKeon Action pursuant to

 2   Civil Local Rule 3-12.

 3          A. The AG Action

 4          The AG complaint alleges that six different baby food manufacturers sold baby food

 5   products that allegedly contained elevated levels of mercury, lead, arsenic, and cadmium (“heavy

 6   metals”). AG Action, ECF No. 1, ¶¶ 1-4. Specifically, the plaintiff children allege that as a result

 7   of consuming defendants’ baby food products, they received a diagnosis of Autism Spectrum

 8   Disorder and suffered conscious pain and suffering. Id., ¶¶ 31, 76, 79. The AG complaint alleges

 9   causes of action for negligent misrepresentation, negligent warnings, negligent manufacturing,

10   negligent design, and strict products liability for defendants’ alleged failure to warn, design

11   defects, and manufacturing defects. Id., ¶¶ 81, 102, 118, 126, 142, 156, 167.

12          B. The Gulkarov/McKeon Action

13          In contrast, the consolidated class action complaint in the Gulkarov/McKeon Action

14   alleges breach of express and implied warranties, fraudulent misrepresentation and omission,

15   violation of various consumer protection acts, and negligent misrepresentation, against only

16   Plum, PBC, and Plum, Inc. (collectively, “Plum”). ECF No. 15, ¶¶ 156, 169, 175, 180, 190, 203,

17   214, 226, 238, 251, 267, 282, 307, 314. Plaintiffs in the Gulkarov/McKeon Action base their

18   claims on Plum’s alleged failure to fully disclose the presence of heavy metals in its baby food

19   products and Plum’s public statements about the qualities and safety of its baby food products,

20   which plaintiffs allege were deceptive. Id., ¶¶ 46-52. Unlike the plaintiff children in the AG

21   Action, plaintiffs in the Gulkarov/McKeon Action do not allege physical injury, but rather allege

22   that “Plaintiffs were injured when they paid the purchase price or a price premium for the Baby

23   Foods.” Id., ¶ 31.

24          LEGAL STANDARD

25          Under Civil Local Rule 3-12(a), an action is related to another when: (1) the actions

26   concern substantially the same parties, property, transaction, or event; and (2) it appears likely

27   that there will be an unduly burdensome duplication of labor and expense or conflicting results if

28   the cases are conducted before different judges. Plaintiffs do not meet this standard and the Court

                                                      -2-
                                                        OPPOSITION TO ADMINISTRATIVE MOTION; 4:21-cv-00913-YRG
       Case 4:21-cv-00913-YGR Document 21 Filed 03/16/21 Page 4 of 7


 1   should deny the administrative motion.

 2          THE COURT SHOULD DENY THE MOTION TO RELATE THE CASES

 3          A. The Two Actions Do Not Concern Substantially the Same Parties

 4          Parties on both sides of the two actions are separate and unrelated, and therefore the

 5   actions should not be related. See Evolutionary Intelligence LLC v. Yelp Inc., No. C-13-03587

 6   DMR, 2013 U.S. Dist. LEXIS 184713, *4 (N.D. Cal. Oct. 8, 2013) (cases should be deemed

 7   unrelated when they concern “different defendant[s] and . . . different products”). There is only

 8   one common defendant across the two actions: the Gulkarov/McKeon plaintiffs sued only Plum,

 9   whereas the AG plaintiffs sued multiple baby food manufacturers. ECF No. 15, ¶ 1; AG Action,

10   ECF No. 1, ¶ 1. The defendants in the two actions are competitors, and are not owned by the

11   same entities, are not subsidiaries, and are not related to each other in any way other than the fact

12   that they are all baby food manufacturers. Moreover, the plaintiffs are different and unrelated.

13   The Gulkarov/McKeon plaintiffs are parents who purchased baby food and allege they were

14   misled by Plum’s labels and advertising; whereas, the AG plaintiffs are minor children who allege

15   they were injured by consuming the AG defendants’ baby foods. ECF No. 15, ¶ 1; AG Action,

16   ECF No. 1, ¶ 1. Finally, the Gulkarov/McKeon plaintiffs seek to represent several classes of

17   parents who allegedly purchased Plum’s baby food products; whereas, the AG plaintiffs do not

18   assert class claims. ECF No. 15, ¶¶ 1-2. The two actions do not concern substantially the same

19   parties, or even the same set of facts.

20          B. The Two Actions Do Not Concern Substantially the Same Property

21          The two actions involve different products. The AG Action concerns an unspecified

22   number of “Baby Foods manufactured and sold by Plum, Hain, Nurture, Beech-Nut, Gerber, and

23   Sprout,” and does not identify any of the baby food products at issue specifically. AG Action,

24   ECF No. 1, ¶ 74. The Gulkarov/McKeon complaint, by contrast, concerns 16 specifically

25   identified baby food products manufactured by Plum only. ECF No. 15, ¶ 7 n.3. It is therefore

26   not clear whether there is any overlap between the products on which the two separate actions are

27   based. Moreover, according to the AG complaint, each AG defendant uses different testing

28   protocols, varies as to whether it follows such protocols, and varies as to what post-testing

                                                      -3-
                                                        OPPOSITION TO ADMINISTRATIVE MOTION; 4:21-cv-00913-YRG
       Case 4:21-cv-00913-YGR Document 21 Filed 03/16/21 Page 5 of 7


 1   procedures it follows. AG Action, ECF No. 1, ¶¶ 49-68. Accordingly, the fact that both actions

 2   involve baby food products does not mean they concern substantially the same property. See,

 3   e.g., Hynix Semiconductor, Inc. v. Rambus, Inc., No. C-00-20905 RMW, 2008 U.S. Dist. LEXIS

 4   68625, *14 (N.D. Cal. Aug. 24, 2008) (denying motion to relate because “while some of the same

 5   property is involved, substantially the same property is not”).

 6          C. The Two Actions Do Not Concern Substantially the Same Transaction or Event

 7          The different plaintiffs in the AG Action and the Gulkarov/McKeon Action allegedly

 8   purchased products at different stores, at different times, and for different prices. ECF No. 15,

 9   ¶¶ 23-31; AG Action, ECF No. 1, ¶¶ 3, 5. Moreover, while the Gulkarov/McKeon plaintiffs base

10   their claims on alleged misrepresentations and omissions by Plum, on which the plaintiffs

11   allegedly relied in purchasing the products, the AG plaintiffs base their claims on the AG

12   defendants’ alleged inadequate warning labels and manufacturing and design defects, which

13   allegedly injured plaintiffs when they consumed the products. ECF No. 15, ¶¶ 45-52; AG Action,

14   ECF No. 1, ¶¶ 81, 102, 118, 126, 142, 156, 167. Indeed, the AG plaintiffs do not allege that they

15   relied on any specific representation by Plum or any AG defendant, even with respect to negligent

16   misrepresentation, the single common cause of action across the two actions. AG Action, ECF

17   No. 1, ¶¶ 166-182. In contrast, the Gulkarov/McKeon plaintiffs complain about several specific

18   alleged misrepresentations by Plum. ECF No. 15, ¶¶ 23-35, 46-51. Each plaintiff’s knowledge

19   and expectations at the time of purchase or consumption, as well as defendants’ varied

20   representations, omissions, manufacturing practices, and knowledge (if any) concerning the

21   alleged misrepresentations/omissions or defects, are entirely distinct in each action.

22          D. Proceeding Before Different Judges Will Not Be Unduly Burdensome

23          Because the first element of Local Rule 3-12 is not satisfied, the Court may decline to

24   relate the cases on that basis alone. Civil L.R. 3-12(a). In any event, given the distinct factual

25   context for the claims alleged in the two actions, there is virtually no risk of duplicative labor or

26   conflicting results if the cases are handled separately. See, e.g., Allen v. City of Oakland, No.

27   C00-4599 TEH, 2011 U.S. Dist. 135556, *6 (N.D. Cal. Nov. 23, 2011) (declining to relate cases

28   involving the same legal theories and defendants because “[w]hile there may be some overlap in

                                                      -4-
                                                        OPPOSITION TO ADMINISTRATIVE MOTION; 4:21-cv-00913-YRG
       Case 4:21-cv-00913-YGR Document 21 Filed 03/16/21 Page 6 of 7


 1   issues, that is not the test for relating cases; indeed, implicit in Civil Local Rule 3-12(a) is the

 2   principle that single judges of this Court do not become responsible for all cases arising in one

 3   area of law, even when some of the same parties are involved”).

 4           As discussed, the two actions share only one overlapping cause of action—negligent

 5   misrepresentation—and this overlap is in name only, not substance. The remaining claims across

 6   the two cases are entirely different and will require significantly different discovery, presenting

 7   little risk of duplicative labor in cases handled separately. Indeed, virtually no efficiencies would

 8   result from relating a non-class, personal injury action against six different defendants arising out

 9   of the consumption of any and all “Baby Foods” manufactured by these six different defendants,

10   with a consumer fraud class action against Plum only. This is especially true because the

11   allegations in the Gulkarov/McKeon Action are based on specific labeling claims made by Plum

12   only, and the plaintiffs allege only economic injury stemming from the purchase of specific Plum

13   products. Whether a product is defective and caused personal injury to the person who consumed

14   it—the crux of the AG Action—is entirely distinct from the issue of whether different labels on

15   different products were likely to mislead reasonable consumers to purchase those products or pay

16   a premium for them—the crux of the Gulkarov/McKeon Action. Accordingly, dispositive

17   motions in the two cases (should they make it that far) will involve different issues and

18   arguments; experts will be different and will address different technical, scientific, medical, and

19   marketing, and potentially other, issues; and there will be virtually no overlap in the parties’ proof

20   and defenses. In addition to these significant distinctions, only the Gulkarov/McKeon Action is a

21   putative class action. The parties in that action will likely stage class and merits discovery and

22   will require a schedule allowing time for the briefing of class certification issues specific to that

23   case. No efficiencies would result from relating the non-class, personal injury AG Action with

24   the Gulkarov/McKeon class action.

25           CONCLUSION

26           The Court should deny the administrative motion and decline to relate the AG Action with

27   the Gulkarov/McKeon Action.

28

                                                       -5-
                                                         OPPOSITION TO ADMINISTRATIVE MOTION; 4:21-cv-00913-YRG
       Case 4:21-cv-00913-YGR Document 21 Filed 03/16/21 Page 7 of 7


 1   Dated: March 16, 2021                     WHITE & CASE LLP
 2
                                               By:      /s/ Bryan A. Merryman
 3                                                      Bryan A. Merryman
 4                                             Attorneys for Defendant
                                               GERBER PRODUCTS COMPANY
 5                                             in AG, et al. v. Plum, PBC, et al., No. 3:21-cv-
                                               01600-JD (N.D. Cal.)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -6-
                                           OPPOSITION TO ADMINISTRATIVE MOTION; 4:21-cv-00913-YRG
